DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/20 and 11/25/20 was filed after the mailing date of the previous Office Action on 6/25/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5, 6, 12, 13, and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 12, 14 and 16-26 of copending Application No. 15/093,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an aqueous pharmaceutical composition comprising water and tapentadol in an oral formulation.  The claims differ in scope in that the copending claims are free from other preservatives because the concentration of tapentadol is present in a preservative amount.  However, the scopes sufficiently overlap such that the claims would act as art over one another and cannot be allowed together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 6, 12, 13 and 15-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined disclosures of Christopher et al (US 2008/0269326 hereafter Christopher) in view of Porreca et al (US 2009/0163451 hereafter Porreca), Rao et al (US 2003/0203055 hereafter Rao) and Thompson et al (US 2005/0186267 hereafter Thompson).
Christoph teaches an aqueous pharmaceutical formulation comprising tapentadol and water (Compound 9, Example 5). The solution comprises more than 20 wt.-% water by weight of the aqueous composition and comprises a NaCI buffer in sufficient amount to form isotonic conditions, which is a pH from 3.0 to 6.5 [Example 5]. The formulation can be adapted for oral administration as solutions, sprays, suspensions [0080]. The formulation is useful for treating pain [0010]. The formulation comprises 20 mg/mL of tapentadol [Example 5].  While NaCl is used as the buffer, it is only one of many buffers that can be used as seen in the other dosage forms.
While the reference discloses the presence of oral dosage forms such as tablets, capsules, solutions and the like, specific multiple aqueous dosage forms are not explicitly disclosed.  These dosage forms are known in the art as seen in the Porreca patent.

A discussed above Khunt discloses an aqueous formulation comprising tapentadol, water and various excipients. The reference discloses the use of the formulation for treating pain, where the dosage can be calibrated for the age and size of the individual [0106]. The tailoring of analgesic formulations for children is known in the art as seen in the Rao formulation.
Rao discloses a formulation for the treatment of visceral pain comprising a fast action analgesic and various excipients, including water, saline and aqueous carriers [abstract, 0211].  Preservatives are optional and dependent on embodiment [0211]. The formulation can be tailored for children based on their body weight [0110]. The formulation can be in various forms including oral suspensions comprising about 5 mg/mL of the active agents and 5 mg of a sodium benzoate preservative, and vanilla flavor [0231-0232]. The preservative is approximately 2% of the formulation [Ibid.]. It would have been obvious to combine these components with the formulation of the Khunt in order to provide a pediatric formulation solving the same problem of treating pain.
As discussed above Khunt discloses an aqueous oral formulation comprising tapentadol. The formulation comprises preservatives however is silent to a specific shelf life for the formulation. The use of preservatives to extend the shelf life of oral analgesic formulations is well known in the art as seen in the Thompson.
Thompson discloses an oral analgesic formulation comprising preservatives and potent analgesics [abstract, 0155, 0242-0243]. The formulation is an aqueous fill composition for soft or hard capsules [0105]. The shelf life of the aqueous formulation is at least 1 week and up to 6 months [0029, 
With these aspects in mind it would have been obvious to combine the prior art in order to form a potent liquid analgesic for use with pediatric patients. It would have been obvious to include the specific arrangements of components of Rao into the suggested formulations of Christoph since they both solve the problem of providing a potent analgesic in an easily administrable form. It would have obvious to combine these components with an expected result of an easily administrable oral analgesic.  It would have been obvious to combine the similar components of Thompson into the formulation of Christoph in order to provide a stable analgesic formulation. This would have been an obvious combination as both patents solve the same problem of providing stable, oral analgesic formulations. This would allow for the mass preparation of analgesic formulation that remains stable for an extended treatment regimen.
Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive. Applicant argues that the prior art does not render the claims obvious. While the rejection of the instant claims is different, it comprises references from the previous Office Action. Specifically, it remains the position of the Examiner that while Christoph does not disclose multiple aqueous dosage forms, the reference is suggestive of these since tablet, capsules, and other multiple forms are disclosed. Rao and Thompson are useful for their disclosures of pediatric uses and storage stability.  New reference Porreca is applied because it discloses oral, aqueous tapentadol present in a multiple dosage delivery kit.  These disclosures continue to render the claims obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618